


Exhibit 10.1 Citizens First Corporation Management Incentive Plan


CITIZENS FIRST CORPORATION
2014 MANAGEMENT INCENTIVE PLAN


SECTION I
PURPOSE


The purpose of the Citizens First Corporation 2014 Management Incentive Plan
(the “Plan”) is to promote and advance the interests of Citizens First
Corporation and its stockholders by enabling the Corporation to attract, retain
and reward key employees of the Corporation and its Affiliates (as defined
below).


SECTION II
DEFINITIONS


The terms below shall have the following meanings:


A. “Affiliate” means any corporation controlled by, controlling or under common
control with the Corporation.


B. “Board” means the Board of Directors of the Corporation.


C. “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.


D. “Committee” means the committee appointed by the Board to administer the Plan
as provided herein. Unless otherwise determined by the Board, the Compensation
Committee of the Board or a subcommittee thereof consisting of members appointed
from time to time by the Board of Directors of the Corporation shall be the
Committee.


E. “Corporation” means Citizens First Corporation, a Kentucky corporation.


F. “Incentive Payment” means, with respect to each Participant, the amount he or
she may receive for the applicable Performance Period as determined by the
Committee pursuant to the provisions of the Plan.


G. “Participant” means any employee of the Corporation or an Affiliate who is
designated by the Committee as eligible to receive an Incentive Payment under
the Plan.


H. “Performance Measures” means the performance measures established by the
Committee in connection with the grant of any Incentive Payment.  Such measures
shall be based on the attainment of specified levels of one or more of the
following measures: (a) earnings per share; (b) return measures (including, but
not limited to, return on assets or equity); (c) net income (before or after
taxes); (d) cash flow; (e) efficiency ratio, as measured by the Corporation’s
overhead as a percentage of its revenue; (f) earnings before or after taxes,
interest, depreciation and/or amortization; (g) internal rate of return or
increase in net
 
 
1

--------------------------------------------------------------------------------

 
 present value; (h) gross revenues; (i) gross margins; (j) net interest margin;
(k) credit quality measures (including, but not limited to,  non-performing loan
and net charge-off measures); or (l) stock price (including, but not limited to,
growth measures and total stockholder return).  Performance Measures may be
absolute in their terms or measured against or in relationship to other
companies comparably, similarly or otherwise situated and may be based on or
adjusted for any other objective goals, events, or occurrences established by
the Committee for a Performance Period. Such Performance Measures may be
particular to a line of business, subsidiary or other unit or may be based on
the performance of the Corporation generally. Such Performance Measures may
cover the Performance Period as specified by the Committee. Performance Measures
may be adjusted by the Committee in its sole discretion to eliminate the
unbudgeted effects of charges for restructurings, charges for discontinued
operations, charges for extraordinary items and other unusual or non-recurring
items of loss or expense, merger related charges, cumulative effect of
accounting changes, the unbudgeted financial impact of any acquisition or
divestiture made during the applicable Performance Period, and any direct or
indirect change in the Federal corporate tax rate affecting the Performance
Period, each as defined by generally accepted accounting principles and
identified in the audited financial statements, notes to the audited financial
statements, management’s discussion and analysis or other Corporation filings
with the Securities and Exchange Commission.


K. “Performance Period” means, with respect to any Incentive Payment, the period
specified by the Committee.


L. “Performance Goals” mean the specific measures which must be satisfied in
connection with any Performance Goal prior to paying any Incentive Payment,
which Performance Goals may include a threshold, target and maximum measure.


M. “Plan” means the Citizens First Corporation 2014 Management Incentive Plan.


SECTION III
ADMINISTRATION


The Plan shall be administered by the Committee. Subject to the express
provisions of the Plan, the Committee shall have exclusive authority to
interpret the Plan, to promulgate, amend, and rescind rules and regulations
relating to the Plan and to make all other determinations deemed necessary or
advisable in connection with the administration of the Plan, including, but not
limited to, determinations relating to eligibility, whether to make Incentive
Payments, the terms of any such Incentive Payments, the time or times at which
Performance Measures are established, the Performance Periods to which Incentive
Payments relate, the specific Performance Measures for each Participant and the
weighting thereof, and the actual dollar amount of any Incentive Payment. The
determinations of the Committee pursuant to this authority shall be conclusive
and binding on all parties including without limitation the Participants, the
Corporation and its stockholders.


The Committee may, in its discretion, authorize the Chief Executive Officer of
the Corporation to act on its behalf, except with respect to matters relating to
such Chief
 
 
2

--------------------------------------------------------------------------------

 
 Executive Officer or which are required to be certified by a majority of the
Committee under the Plan.


No member of the Committee shall be personally liable by reason of any contract
or other instrument related to the Plan executed by such member or on his or her
behalf in his or her capacity as a member of the Committee, nor for any mistake
of judgment made in good faith, and the Corporation shall indemnify and hold
harmless each employee, officer, or director of the Corporation to whom any duty
or power relating to the administration or interpretation of the Plan may be
allocated or delegated, against any cost or expense (including legal fees,
disbursements and other related charges) or liability (including any sum paid in
settlement of a claim with the approval of the Board) arising out of any act or
omission to act in connection with the Plan unless arising out of such person’s
own fraud or bad faith.


SECTION IV
ESTABLISHMENT OF PERFORMANCE GOALS AND INCENTIVE PAYMENTS


A. Establishment of Performance Measures. The Committee shall, in its sole
discretion, for each Performance Period, determine and establish in writing the
following:


1. The Performance Measures applicable to the Performance Period and the
weighting of such Performance Measures for each Participant; and


2. The Performance Goals pursuant to which the total amount that may be
available for payment to a Participant as Incentive Payment based upon the
relative level of attainment of the Performance Measures may be calculated.


B. Certification and Payment. After the end of each Performance Period, the
Committee shall:


1. Certify in writing, prior to the unconditional payment of any Incentive
Payment, the level of attainment of the Performance Goals for the Performance
Period;


2. Determine the total amount available for Incentive Payments based on the
attainment of such Performance Goals;


3. In its sole discretion, adjust the size of, or eliminate, the total amount
available for Incentive Payments for the Performance Period; and


4. In its sole discretion, determine the share, if any, of the available amount
to be paid to each Participant as that Participant’s Incentive Payment, and
authorize payment of such amount.


C. Other Applicable Rules.


 
3

--------------------------------------------------------------------------------

 
1. No payment pursuant to this Plan shall be made to a Participant unless the
Participant is employed by the Corporation or an Affiliate as of the date of
payment; provided, however, in the event of the Participant’s (i) retirement in
accordance with the policies of the Corporation or Affiliate which employs the
Participant, (ii) death or (iii) termination of employment due to disability
(within the meaning of such term as set forth in the Long-Term Disability Plan
of the Corporation or its successor, the provisions of which are incorporated
herein by reference, or as the Committee shall determine), the Corporation shall
pay the Participant an Incentive Payment for the applicable Performance Period,
at such time as Participants are generally paid Incentive Payments for such
Performance Period, in an amount equal to the product of (x) the amount that the
Committee determines that the Participant would have earned for the applicable
Performance Period had the Participant continued in the employ of the
Corporation for the entirety of the Performance Period and (y) a fraction, the
numerator of which is the number of full months elapsed from the commencement of
the applicable Performance Period through the Participant’s termination of
employment and the denominator of which is the total number of months in the
applicable Performance Period.


2. Incentive Payments shall be subject to applicable federal, state and local
withholding taxes and other applicable withholding in accordance with the
Corporation’s payroll practices as in effect from time to time.


3. Incentive Payments shall be payable in cash.  Incentive Payments shall be
made as soon as practical after the end of the calendar year in which the
Performance Period ends, but in no event after the date that is two and a half
months after the end of the calendar year in which such Performance Period
ends.  Notwithstanding anything in this Section IV(C)(3) to the contrary, if a
Participant elects to defer receipt of all or any portion of an Incentive
Payment under the provisions of any deferred compensation plan maintained by the
Corporation, the provisions in this Plan (including this Section IV(C)(3))
regarding the timing and form of payment of Incentive Payments shall cease to
apply to such deferred amounts and the provisions of the applicable deferred
compensation plan shall govern the timing and form of payment of such deferred
amounts.


4. Notwithstanding the provisions of Section IV(C)(3) above, an Incentive
Payment may be made after the date that is two and a half months after the end
of the calendar year in which the Performance Period ends:


a. If it is administratively impracticable to make such Incentive Payment by
that date and such impracticability was unforeseeable at the time the
Participant obtained a legally binding right to the Incentive Payment, provided
that such Incentive Payment is made as soon as administratively practicable; or


b. If making the Incentive Payment by such date would jeopardize the ability of
the Corporation to continue as a going concern, provided that such
 
 
4

--------------------------------------------------------------------------------

 
 Incentive Payment is made as soon as the Incentive Payment would not have such
effect.


5. A Participant shall have the right to defer any or all of any Incentive
Payment as permitted under the provisions of any deferred compensation plan
maintained by the Corporation. The Committee, in its sole discretion, may impose
limitations on the percentage or dollar amount of any Participant election to
defer any Incentive Payment and may impose rules prohibiting the deferral of
less than 100% of any Incentive Payment.


6. Until paid to a Participant, Incentive Payments may not be assigned,
alienated, transferred or encumbered in any way.


SECTION V
AMENDMENT OR TERMINATION


The Committee may amend, modify or terminate the Plan in any respect at any time
without the consent of any Participant. Any such action may be taken without the
approval of the Corporation’s stockholders. Termination of the Plan shall not
affect any Incentive Payments determined by the Committee to be earned prior to,
but payable on or after, the date of termination, and any such Incentive
Payments shall continue to be subject to the terms of the Plan notwithstanding
its termination.




SECTION VI
EFFECTIVE DATE OF THE PLAN


This Citizens First Corporation 2014 Management Incentive Plan shall be
effective as of July 1, 2014, and thereafter shall remain in effect until
terminated in accordance with Section V hereof.


SECTION VII
GENERAL PROVISIONS


A. The establishment of the Plan shall not confer upon any Participant any legal
or equitable right against the Corporation or any Affiliate, except as expressly
provided in the Plan.


B. The obligations of the Corporation under the Plan shall be binding upon any
successor corporation or organization resulting from a merger, consolidation or
other reorganization of the corporation, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Corporation. The Corporation will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation to assume
expressly and agree to perform this Plan in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place. “Corporation” means the Corporation as hereinbefore
defined and any successor to its
 
 
5

--------------------------------------------------------------------------------

 
business and/or assets as aforesaid that assumes and agrees to perform this Plan
by operation of law or otherwise.


C. The Plan does not constitute an inducement or consideration for the
employment of any Participant, nor is it a contract between the Corporation, or
any Affiliate, and any Participant. Participation in the Plan shall not give a
Participant any right to be retained in the employ of the Corporation or any
Affiliate or to receive an Incentive Payment with respect to any Performance
Period.


D. Nothing contained in this Plan shall prevent the Board or Committee from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required and such arrangements may be either
generally applicable or applicable only in specific cases.


E. The Plan shall be governed, construed and administered in accordance with the
laws of the Commonwealth of Kentucky without regard to principles of conflicts
of law.


F. This Plan is intended to comply in all aspects with applicable law and
regulation. In case any one or more of the provisions of this Plan shall be held
invalid, illegal or unenforceable in any respect under applicable law or
regulation, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby and the invalid,
illegal or unenforceable provision shall be deemed null and void; however, to
the extent permissible by law, any provision which could be deemed null and void
shall first be construed, interpreted or revised retroactively to permit this
Plan to be construed in compliance with all applicable laws.


G. If any compensation or benefits provided by this Plan may result in the
application of Section 409A of the Code, the Corporation shall modify the Plan
in the least restrictive manner necessary in order to exclude such compensation
from the definition of “deferred compensation” within the meaning of such
Section 409A or in order to comply with the provisions of Section 409A, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and with as little
diminution in the value of the Incentive Payments to the Participants as
practicable.  If and to the extent that any payment or benefit under the Plan is
determined by the Corporation to constitute “non-qualified deferred
compensation” subject to Section 409A and is payable to a Participant by reason
of the Participant’s termination of employment, then (a) such payment or benefit
shall be made or provided to the Participant only upon a “separation from
service” as defined for purposes of Section 409A under applicable regulations
and (b) if the Participant is a “specified employee” (within the meaning of
Section 409A and as determined by the Corporation), such payment or benefit
shall be made or provided on the date that is six months and one day after the
date of the Participant’s separation from service (or earlier death). Each
payment made under the Plan shall be deemed to be a separate payment for
purposes of Section 409A.


H. If, following the payment of any bonus, the Committee determines that such
payment is subject to clawback pursuant to any clawback policy adopted by the
Corporation, the Corporation shall be entitled to receive, and the Participant
shall be obligated to pay to the
 
 
6

--------------------------------------------------------------------------------

 
Corporation immediately upon demand therefor, the portion of the bonus that the
Committee determines was not earned.


I. Participants shall have no right, title, or interest whatsoever in or to any
investments which the Corporation may make to aid it in meeting its obligations
under the Plan. Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Corporation and any Participant, Beneficiary,
legal representative or any other person. To the extent that any person acquires
a right to receive payments from the Corporation under the Plan, such right
shall be no greater than the right of an unsecured general creditor of the
Corporation. All payments to be made hereunder shall be paid from the general
funds of the Corporation and no special or separate fund shall be established
and no segregation of assets shall be made to assure payment of such amounts
except as expressly set forth in the Plan.
 
 
7

--------------------------------------------------------------------------------

 